UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of report (Date of earliest event reported): March 10, 2015 DARA BioSciences, Inc. (Exact name of registrant as specified in its charter) Delaware 0-19410 04-3216862 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 8601 Six Forks Road, Suite 160, Raleigh, NC (Address of principal executive offices) (Zip Code) (Registrant’s telephone number, including area code):(919) 872-5578 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General InstructionA.2. below): ¨ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01.Regulation FD Disclosure. On March 10, 2015, DARA BioSciences, Inc. issued a press release announcing that it had entered into a commercialization agreement with Onxeo S.A.A copy of the press release is attached as Exhibit 99.1 to this Report on Form 8-K. The information in this Current Report on Form 8-K, including Exhibit 99.1, shall not be deemed “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liability of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Securities Exchange Act of 1934, as amended, except as we may specifically state in any such filing. Item 9.01. Financial Statements and Exhibits. (d) Exhibits. Exhibit No. Description Press Release issued by DARA BioSciences, Inc. on March 10, 2015 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DARA BioSciences, Inc. Date: March 10, 2015 By: /s/ Christopher G. Clement Christopher G. Clement President and Chief Executive Officer EXHIBIT INDEX Exhibit No. Description Press Release issued by DARA BioSciences, Inc. on March 10, 2015
